Citation Nr: 0026112	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-51 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right hand muscle 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran's claim was remanded by the Board in March 1999 
for further development.  The development has been completed 
and the veteran's claim is ready for appellate review by the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The service-connected right hand muscle injury is 
manifested by complaints of pain and cramping in the right 
hand, and inability to fully abduct two fingers of the right 
hand. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right hand muscle injury have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Codes 
5219, 5223, 5309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to an increased 
rating for his right hand muscle injury.  The Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, the veteran has presented 
a claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (1999) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (1999) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

By rating action in March 1976 the veteran was granted 
separate service connection and a noncompensable evaluation 
for right hand muscle injury, effective from discharge from 
service.  He was granted a temporary 100 percent rating for 
convalescence, pursuant to 38 C.F.R. § 4.30, effective from 
October 1973, and assigned a 10 percent rating effective from 
February 1974.  The 10 percent rating has been continued to 
date.  In November 1994 the veteran submitted a reopened 
claim for an increased rating for his right hand muscle 
injury.

On VA examination in March 1996 the veteran reported 
intermittent numbness and spasm in the right hand for the 
past year.  He stated that writing caused spasm in his right 
hand.  The veteran asserted that he could not spread the 
index and ring fingers of this right hand.  He reported 
surgery of the right hand in 1970 that did not heal well and 
which later required a skin graft.  The veteran stated that 
the middle two fingers of the right hand had become very 
stiff since that incident.  Examination revealed a scar in 
the fold between the index and ring fingers on the palm of 
the right hand, which measured approximately 2cm.  The 
veteran was apparently unable to "abduct" the ring and 
index fingers.  He was able to adduct the fingers.  Grip 
strength of the right hand was weak.  X-rays of the right 
wrist revealed metallic densities in the soft tissues over 
the ulnar aspect of the right hand and wrist, and over the 
soft tissues on the radial side of the right hand and wrist.

The veteran appeared before a hearing officer at the RO in 
July 1997.  The veteran testified that he had spasms and 
cramping in his right hand.  He asserted that he had lost 
more strength and dexterity in the right hand.  The veteran 
stated that there were times when he was writing when he 
could not grip a pencil or a pen and that he dropped things.  
The veteran reported that he sometimes had pain and swelling 
in the right hand.

On VA examination in September 1999 the veteran reported that 
he could not open (abduct) the fingers of his right hand.  He 
complained of excruciating pain, especially in damp and 
overcast days, and at other times, had pain doing any work.  
He reported the pain sometimes subsided for a few hours.  He 
indicated he could use the hand for daily activity with 
somewhat less strength.  The veteran reported he had no 
dexterity of his fingers, and pain and spasm of his right 
hand, but continued working as a custodian, in management, 
and in mail processing.  He indicated he had been retired for 
the past six or seven years from the U.S. Postal Service.  He 
indicated he had a medical retirement.  He was right handed.

Physical examination revealed the right hand to be normal 
looking. There was no deformity, nor was there any swelling 
or atrophy.  The skin was healthy.  There was a healed 
laceration scar in the palm near the base of the second and 
third fingers.  There were no adhesions and the scar was not 
tender.  It looked slightly pale.  There was also a small 
scar over the dorsum of the right hand near the second and 
third fingers.  Sensation was normal.  Finger movements were 
full and he could bring the tips of the fingers into the 
palm.  His right hand grip strength was good and strong, and 
pinching was satisfactory.  The radial pulse was palpable.  
There was no evidence of carpal tunnel syndrome.  There was 
no muscle atrophy of the right hand but the veteran was not 
able to abduct his fingers against resistance but he could 
adduct and squash the examiner's fingers between his fingers.  
X-rays of the right hand were normal.  There was no evidence 
of any metallic foreign body in the soft tissues.  The 
diagnosis was history of shrapnel injury to the right hand 
with only residual of surgical scar in the palm and the 
dorsum of the right hand.  

The examiner noted that he had reviewed the veteran's claims 
folder.  It was his opinion that the current severity of the 
right hand injury was very minimal.  It was cited that there 
was no objective evidence of pain or any evidence of 
functional loss due to pain associated with the history of 
the right hand injury.  The examiner was of the opinion that 
it was not likely that the pain the veteran was complaining 
of in his right hand could significantly limit the functional 
ability of the right hand during use.  The examiner could not 
give any opinion regarding the right hand during flare-ups.  
It was stated that the veteran did not show any evidence of 
weakened movement or excess fatigability.  There was no 
evidence of incoordination due to the history of the injury 
to the right hand.  It was finally the opinion of the VA 
examiner that the veteran's right hand injury was not 
detrimental to the veteran's ability to work.

The Board notes that the schedule for rating disabilities due 
to muscle injuries was revised during this appeal, effective 
July 3, 1997.  The RO used the former rating criteria in 
evaluating this disability.  None of the revisions, however, 
make a material change in the applicable sections of the 
regulations or rating schedule.  Consequently, the veteran is 
not prejudiced by the Board's consideration of this aspect of 
the rating, notwithstanding the revisions.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Under the current and former rating criteria, 38 C.F.R. § 
4.73, Diagnostic Code 5309, concerns Muscle Group IX, the 
intrinsic muscles of the hand.  The forearm muscles act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  The 
accompanying note indicates that the hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc.  The note provides that the disability should 
be rated on limitation of motion, with a minimum rating of 10 
percent.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation. (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis. (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable. (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation.  The ratings for 
Diagnostic Codes 5216 through 5219 apply to unfavorable 
ankylosis or limited motion preventing flexion of tips to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm.  The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  
Combinations of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a.

In this case the veteran has some loss of function of the 
index and ring fingers of the right hand.  He is not able to 
fully abduct those two fingers.  However, he is able to touch 
all of the fingers of his right hand to his palm.  
Accordingly, those two fingers can not be considered as 
ankylosed.  While the March 1996 VA examiner found the 
veteran to have weak right hand grip strength, the September 
1999 examiner found the veteran to have full strength of the 
right hand.  While the veteran has complained of pain, 
cramping, and spasm of the right hand during use, the medical 
evidence of record does not confirm such symptoms.  
Furthermore, the September 1999 VA examiner noted that it was 
not likely that the veteran's complaints of pain 
significantly limited the functional ability of the right 
hand during use.  He further noted that there was no evidence 
of weakened movement or excess fatigability.  He was also of 
the opinion that the veteran's right hand injury was not 
detrimental to the veteran's ability to work.  Accordingly, 
even considering functional loss due to pain, the minimal 
amount of limitation of motion of only two fingers of the 
veteran's right hand would not meet the requirements for a 
compensable rating under the limitation of motion criteria.  
See Deluca.  The Board is of the opinion that the veteran's 
current 10 percent rating fully and adequately compensates 
the veteran for his right hand muscle injury and that the 
preponderance of the evidence establishes that the criteria 
for a higher rating have not been met.  



ORDER

Entitlement to an increased rating for right hand muscle 
injury is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


